Title: To Thomas Jefferson from John Randolph, 4 March 1805
From: Randolph, John
To: Jefferson, Thomas


                  
                     Monday 4. Mar. 1805.
                  
                  J. Randolph has the honor, herewith to send mr. Jefferson the pamphlet which he mentioned to him, some time past. It’s only value consists in the deposition to which he then alluded. The vindication being in his opinion as weak as the claim of the V. Y. Co. is indefensible.
                  J. R. offers mr Jefferson the cordial assurance of his affectionate respect—and his sincere wishes for many returns of this happy day & occasion
               